Case: 14-10763    Date Filed: 10/23/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-10763
                            Non-Argument Calendar
                          ________________________

                     D. C. Docket No. 7:13-cr-00041-TQL-1

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                      versus

MARTIN RAMIREZ-SOLORIO,
a.k.a. Martin Selorio Ramirez,
a.k.k. Jose Martin Rameriz,
a.k.a., Martin Ramirez-Soloredo,

                                                        Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                               (October 23, 2014)

Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Oliver R. Register, appointed counsel for Martin Ramirez-Solorio in this
              Case: 14-10763     Date Filed: 10/23/2014   Page: 2 of 2


direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Solorio’s conviction and

sentence are AFFIRMED.




                                          2